OPINION OF THE COURT
FLAHERTY, Justice.
Appellant was convicted of third degree murder on February 24, 1975 after trial by jury. Judgment of sentence was affirmed on appeal. Commonwealth v. Duncan, 473 Pa. 62, 373 A.2d 1051 (1975). Subsequently, appellant filed a PCHA petition, which was denied, and that denial is presently before us on appeal. Appellant was represented in this proceeding by his third lawyer. Three allegations of ineffectiveness of counsel are raised in this appeal: (1) that trial counsel was ineffective for failing to interview witnesses to the crime; (2) that PCHA counsel was ineffective for failing to raise issues concerning the prosecution’s opening speech; (3) that trial counsel was ineffective in making certain remarks in his opening speech, and PCHA counsel was ineffective in failing to raise these remarks as a ground for relief in the PCHA petition. We have carefully reviewed the record and find these claims to be without merit. Denial of the PCHA petition is affirmed.